 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,
                                                      NO. CR13-0037RAJ
10                            Plaintiff,
11                      v.
                                                      PROTECTIVE ORDER
12   MICHAEL SURYAN,
13                            Defendant.
14
15
16         This matter comes before the Court on the United States’ Motion for a Protective

17 Order regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d). Having
18 considered the record and files herein, the Court finds there is good cause to grant the
19 motion, and hence:
20       IT IS HEREBY ORDERED that the voice recordings, surveillance pictures, video

21 surveillance, and any other photographs or videos related to the undercover buy
22 conducted with Defendant in the HSI/SPD case; the sealed wiretap materials (i.e.,
23 applications, affidavits, orders, and progress reports) in the DEA case; and the voice
24 recordings, surveillance pictures, video surveillance, depicting or detailing controlled
25 buys with, and any other photographs or videos that might reveal the identity of, the
26 confidential source(s) used in the DEA case (the “Protected Material”) shall be marked
27 specially as “Produced Subject to a Protective Order,” when produced to Defendant’s
28 counsel in this case.
     United States v. Michael Suryan / CR13-0037RAJ                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Protective Order - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1         IT IS FURTHER ORDERED that possession of Protected Material is limited to
 2 the attorney of record in this case, and to any investigators, expert witnesses, and other
 3 agents the attorney of record hires in connection with this case (collectively referred to as
 4 “the defense team”). The defense team may review Protected Material with Defendant,
 5 and Defendant may inspect and review Protected Material with the defense team, but
 6 shall not be allowed otherwise to possess, photograph, or record Protected Material.
 7         IT IS FURTHER ORDERED that defense counsel shall not provide Protected
 8 Material to any other person outside his/her law office, including Defendant. A copy of
 9 the Protected Material shall not be sent to Defendant at the Federal Detention Center, in
10 either electronic form or hard copy.
11         IT IS HEREBY FURTHER ORDERED that Defendant, defense counsel, and
12 others to whom disclosure of the content of the Protected Material may be necessary to
13 assist with the preparation of the defense, shall not disclose the Protected Material or its
14 contents, other than as necessary for the preparation of defenses at trial and in subsequent
15 appellate proceedings, if necessary.
16          IT IS FURTHER ORDERED that if defense counsel finds it necessary to file any
17 documents marked as “Produced Subject to a Protective Order,” the material shall be
18 filed under seal with the Court.
19          Nothing in this Protective Order prohibits defense counsel from showing the
20 Protected Material, or reviewing its contents, with Defendant or with others to whom
21 disclosure may be necessary to assist with the preparation of the defense at trial and in
22 subsequent appellate proceedings, if necessary.
23          Nothing in this Protective Order prohibits defense counsel from disputing the
24 designation of material as Protected Material and, if agreement cannot be reached
25 between the parties, to seeking a determination by this Court.
26 ///
27 ///
28 ///
     United States v. Michael Suryan / CR13-0037RAJ                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 2
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
1          At the conclusion of the case, including any appellate proceedings, the Protective
2 Material shall be returned to the United States, or destroyed, or otherwise stored in a
3 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
4 Protective Order.
5          DATED this 19th day of March, 2019.
6
7                                                     A
8                                                     The Honorable Richard A. Jones
9                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Michael Suryan / CR13-0037RAJ                     UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
